Exhibit 10.6

June 26, 2006

Mr. James E. Buckman

Vice-Chairman and General Counsel

Cendant Corporation

9 West 57th Street, 37th Floor

New York, New York, 10019

Dear Mr. Buckman:

Reference is made to (1) the Employment Agreement, dated as of September 12,
1997, as thereafter amended from time to time (as so amended, the “Agreement”),
by and between Cendant Corporation (the “Company”) and you and (2) the plan,
approved by the Company’s Board of Directors (the “Board”), to separate the
Company into four independent companies—one each for the Company’s Real Estate
Services business (“Realogy”), Hospitality Services and Timeshare Resorts
businesses (“Wyndham”), Travel Distribution Services business and Vehicle Rental
business (which will be operated by the Company), as such plan has been, and in
the future may be, amended by the Board (such plan, the “Transaction”).
Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Employment Agreement.

The purpose of this letter is to evidence the Company’s agreement with you
regarding the effect of the Transaction on our respective rights and obligations
under the Agreement, and to set forth certain additional understandings between
you and the Company, as follows:

1. The Company and you acknowledge that as of the date on which there occurs
(a) the simultaneous consummation of the distribution of both Realogy common
stock and Wyndham common stock by way of a pro rata dividend to the Company’s
stockholders (if both such distributions occur together) or (b) the consummation
of the second such distribution (if such distributions do not occur together)
(such date, the “Termination Date”), your employment with the Company shall
cease and such termination shall be treated as a Without Cause Termination
within the meaning of the Agreement.

2. In connection with the cessation of your employment as of the Termination
Date, the Company hereby agrees that (a) on the Termination Date, the Company
shall pay to you the amounts referenced in the first sentence of Section VIII.C.
of the Agreement and the earned but unpaid amounts referenced in the third
sentence of



--------------------------------------------------------------------------------

Section VIII.C. of the Agreement and (b) from and after the Termination Date,
the Company shall provide you with the benefits and perquisites referenced in
the fourth sentence of Section VIII.C. of the Agreement, as modified by the
letter agreement dated May 2, 2003 between you and the Company. The provisions
of Section VIII.C. of the Agreement, as they relate to the terms and conditions
of your outstanding equity awards, shall continue to apply. Further, for the
avoidance of doubt, the Company acknowledges that actions taken by the
Compensation Committee of the Board relating to (a) the treatment of restricted
stock units (“RSUs”) in the Transaction (including accelerated vesting thereof)
and (b) the extension of exercisability of certain outstanding stock options,
shall apply in accordance with their terms to the applicable RSUs and stock
options currently held by you. The payments contemplated by this Paragraph 2
shall be subject to applicable withholding taxes.

3. You hereby agree that, if requested by the Board, from and after the
Termination Date, you may serve, at the pleasure of the Board, as the General
Counsel of the Company until the earliest to occur of (a) date on which all of
Realogy, Wyndham and Travelport cease to be wholly-owned by the Company,
(b) December 31, 2006 or (c) the delivery of a notice by you to the Board that
you no longer desire to serve in such capacity (such period, the “Post Spin-Off
Period”). During the Post Spin-Off Period, you will continue to perform the same
functions as you performed as the General Counsel of the Company prior to
Termination Date, but you will not be entitled to any compensation or benefits
from the Company (other than as contemplated by clause (b) of Paragraph 2 above
and for the items set forth in Sections V and X of the Agreement).

4. The Company and you hereby acknowledge and agree that each of us shall
continue to have the rights and benefits, and be subject to the obligations,
provided for in the Agreement applicable to periods following the Termination
Date.

 

2



--------------------------------------------------------------------------------

This letter is intended to constitute an amendment to the Agreement. In order to
evidence your agreement to the foregoing, please sign and return the enclosed
copy of this document, which shall constitute a binding agreement between the
Company and you.

 

CENDANT CORPORATION By:  

/s/ Terry Conley

  Terry Conley   Chairman, Compensation Committee

 

Accepted and Agreed to as of the date first above written:

/s/ James E. Buckman

James E. Buckman

 

3